DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in that it recites “gas seal column … is operable to replace mechanical seals and packing seals around a drive shaft …”.  It is unclear if the apparatus claim requires a retrofit and a method step of replacing mechanical and packing seals or if this is merely recitation of improvement over the prior art or a negative limitation require no mechanical or packing seals.  Applicant is encouraged to amend the claim to clarify or simply delete the clause.  Under a broadest reasonable interpretation, the Office interprets the clause as a mere recitation of improvement over the prior art, without requiring a retrofit and/or method step of replacing seals nor requiring a preclusion of any mechanical or packing seal.
Claim 1 is unclear for the double recitation of “a drive shaft”.  The second instance of the limitation, in the second to last line, lacks proper antecedent basis.
Claims 2-11 are unclear for their dependency from claim 1.
Claim 2 is unclear in that it recites “the seal gas”, “the corrosive fumes” and “the product”.  The terms lack proper antecedent basis.
Claim 2 is unclear in that it recites “where the seal gas within the gas seal column displaces the corrosive fumes and the product”.  
A claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim the subject matter of the invention. See MPEP 2173.05(p)II.  Here Applicant claims a gas seal column apparatus then claims the step of displacing corrosive fumes and product.  It is noted that the same section of the MPEP states that when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b).  It is suggested that Applicant amend the claim to state that the seal gas column is capable of displacing corrosive fumes and product.
Claim 8 is unclear for the double recitation of “an auxiliary impellor coupled to a main impellor”.  The first recitation is in claim 1.  As best understood by the Office, there is only one main impeller and one auxiliary impeller.
Claim 10 is unclear in that it recites “the top mounting panel”.  The term lacks proper antecedent basis.
Claim 11 is unclear for the double recitation of “a gas seal column”, “a pump” and “a drive shaft”.  The first recitation is in claim 1.  The claim further recites “a drive motor of the pump drive” which is understood to be the same as the “pump drive motor” of claim 1. Applicant is required to use the same terminology for the same components.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites " the pump drive motor comprises a sealed motor or unsealed motor suitable to drive said pump". Claim 1 recites "a pump drive motor".  By stating "a sealed motor or unsealed motor" Applicant has rendered the limitation meaningless by allowing any kind of motor.  Applicant then states that the motor is "suitable to drive said pump".  This is already understood by claim 1's "pump drive motor" requiring a motor that drives the pump.  Therefore, claim 9 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori JP H02215999.
Regarding claim 1, Mori discloses a gas seal column apparatus comprising: 
a pump drive motor (17), a sealed housing (2), 
further comprising a gas seal column (Fig. 1), and a pump (Fig. 1); 
an auxiliary impellor (27) coupled to a main impeller (26) of said pump where said auxiliary impellor constitutes a hydrodynamic seal (pg. 5 ln. 14-21, Fig. 5), where the gas seal column and the pump are sealed to one another to comprise a sealed, vertically-oriented, pumping system in a sealed pump envelope (Fig. 1); 
where the pump drive motor (17) is connected to said sealed pump envelope (Fig. 1); 
where the gas seal column encases a drive shaft (19) between said drive motor and said pump within said sealed pump envelope (Fig. 1) and is operable to replace mechanical seals and packing seals (intended use) around a drive shaft that couples the drive motor to the pump (“around” is understood to mean in direct contact with the drive shaft, it does not preclude any seal such as Applicant’s 282 which is around the drive shaft but not in direct contact with the drive shaft; Fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori JP H02215999.
Regarding claim 8, Mori further discloses an auxiliary impellor coupled to a main impellor (see claim 1, as this limitation was previously claimed); where the auxiliary impellor (27) is located closer to the gas seal column (Fig. 1) than the main impeller (26); where the auxiliary impellor is operable as a hydrodynamic shaft seal to prevent the flow of the product into the gas seal column during pumping operations (pg. 5 ln. 14-18).  
However, it does not teach that the auxiliary impellor is larger in diameter than the main impeller.  It is well known that tangential speed increases as a function of the radius of a rotating object;                         
                            v
                            =
                            2
                            π
                            r
                            ω
                        
                     where v is tangential speed, r is the radius and ω is the rotational speed.  Since                         
                            F
                            =
                            
                                
                                    d
                                
                                
                                    d
                                    t
                                
                            
                            (
                            m
                            v
                            )
                        
                     where F is force and m is mass, the force (and necessarily pressure) exerted on the product by the auxiliary impeller is a function of the radius of said impeller.  Therefore, the radius/diameter of the auxiliary impeller is a result effective variable that controls how much force and pressure may be applied to the fluid and push back any fluid trying to enter the gas seal column.  
Unless Applicant can show that the particular range of the auxiliary impeller’s diameter being greater than the main impellor is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the diameter of the auxiliary impeller as taught by Mori by using a diameter larger than the diameter of the main impeller, as taught by Applicant, in order to discover the optimum or workable ranges by routine experimentation.
Regarding claim 9, see claim 1 since the claim fails to further limit claim 1.
Regarding claim 10, Mori further discloses that the pump drive motor (17) comprises any style of motor suitable to drive a pump and the top mounting panel (Fig. 1) of the gas seal column is modified to accept a gas shaft seal (22), where said gas shaft seal fully seals the gas seal column and pump envelope combination (pg. 4 ln. 30-34).  
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mori JP H02215999 in view of Stratienko US 4065232.
Regarding claim 2, Mori does not disclose that where the gas seal column comprises gas inlet pipe connection through which the seal gas enters the gas seal column; where the seal gas comprises a gas outlet pipe connection through which the seal gas exits the gas seal column via a purge gas discharge valve; where the seal gas within the gas seal column displaces the corrosive fumes and the product; where pressure of the seal gas is increased and decreased to control a product level within the gas seal column.  
Stratienko teaches a gas seal column apparatus comprising 
where the gas seal column comprises a gas inlet pipe connection (Fig. 3, where 50 joins 11) through which a seal gas enters the gas seal column (col. 7 ln. 47-55); 
where the seal gas comprises a gas outlet pipe connection (Fig. 3, where 21 joins 11) through which the seal gas exits the gas seal column via a purge gas discharge valve (22); 
where the seal gas within the gas seal column displaces the corrosive fumes and the product (intended use, col. 7 ln. 50-52); 
where pressure of the seal gas is increased and decreased to control a product level within the gas seal column (col. 4 ln. 39-48).  
Stratienko so teaches in order to keep fumes from the pumped liquid away from the motor where such fumes might be harmful to the motor (col. 7 ln. 50-52).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify gas seal column as taught by Mori by utilizing a gas inlet and outlet pipe connection operable to displace fumes and control pressure levels in order to protect the motor from said harmful fumes.  
Regarding claim 3, in the combination of claim 2, Stratienko further teaches that the gas seal column comprises a plurality of level sensors (switch on rod, col. 4 ln. 40) which detect the product level within the gas seal column; where the plurality of level sensors are positioned at differing heights within the gas seal column (Fig. 1).  Stratienko so teaches in order to pressurize or depressurize the gas seal column (col. 4 ln. 18-38).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the gas seal column of Mori by utilizing a plurality of sensors as taught by Stratienko in order to control the pressurization or depressurization of the gas seal column.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori JP H02215999 in view of Stratienko US 4065232 as applied to claim 2 above and further in view of Sato US 3513942.
Regarding claim 5, Mori as modified by Stratienko does not teach that the gas seal column comprises a plurality of splash quieting discs, a plurality of anti-rotation panels, or combinations thereof to control motion of the product within the gas seal column.
Sato teaches a gas seal column apparatus comprising a plurality of splash quieting discs, a plurality of anti-rotation panels (47), or combinations thereof to control motion of the product within the gas seal column (col. 3 ln. 47-54).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gas seal column apparatus as taught by Mori by utilizing a plurality of anti-rotation panels as taught by Sato in order to control the motion of the fluid within the gas seal column.
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori JP H02215999 in view of Stratienko US 4065232 as applied to claim 2 above and further in view of Cummings US 20150143892.
Regarding claim 6, Mori as modified by Stratienko does not teach a seal gas control box to monitor the product level, to report the product level, and to control the product level and the continued operation of the pump; where the seal gas control box monitors the product level via inputs from the plurality of level sensors.  
Cummings teaches a monitoring system for a pump comprising a control box (207, Figs. 15 and 20) to monitor product level ([0108]), to report the product level ([0131], and to control the product level and the continued operation of the pump ([0108]); where the control box monitors the product level via inputs from a plurality of level sensors ((202 and 213).  Cummings so teaches in order to test, monitor and report the condition of the system so as to recognize and pre-emptively repair or replace faulty components (0131).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the seal gas column apparatus as taught by Mori by utilizing a control box as taught by Cummings in order to test, monitor and report on the condition of the system and perform maintenance tasks as required.
Regarding claim 7, Mori as modified by Stratienko further teaches a purge gas valve (22) that controls the product level (col. 4 ln. 31-34).  Cummings further teaches that the control box (207) is capable of controlling the opening and closing of a valve ([0064]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the purge gas valve as taught by Mori as modified by Stratienko by controlling the valve’s operation with the control box as taught by Cummings, in order to automate the valve’s opening and closing at appropriate times and thus control the product level.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mori JP H02215999 in view of Stratienko US 4065232 as applied to claim 2 above and further in view of Gehrm US 3255702.
Regarding claim 11, Mori as modified by Stratienko further discloses a hermetically sealed and lined (20) gas seal column (Fig. 1) for elevated temperature conditions (intended use) where the gas seal column pump comprises
a pump drive (17 and 19), 
a gas seal column (Fig. 1) with telescoping liner (20), and a pump (Fig. 1); 
where a drive motor (17) of the pump drive, the gas seal column (Fig. 1), and the pump compromise a sealed, vertically-oriented, pumping system (Fig. 1); 
where said gas seal column liner (20) is a sealed and lined gas seal column (Fig. 1) for elevated temperature conditions (intended use); 
where the gas seal column is operable to replace mechanical seals and packing seals around a drive shaft that couples the drive motor to the pump (see claim 1).
However, it does not teach that the lining of the gas seal column is telescoped, that adjusts vertically in response to elevated temperature operations, or that said gas seal column liner (20) is corrosion resistant.
Gehrm teaches a vertical pump comprising a pipe liner (56 and 64) that is telescoped, that adjust vertically in response to elevated temperature operations (col. 1 ln. 62-col. 2 ln. 10 and col. 5 ln. 7-13) and that the liner is corrosion resistant (col. 1 ln. 46-53 and col. 3 ln. 60-69).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gas seal column as taught by Mori by utilizing a telescoping liner that is corrosion resistant as taught by Gehrm in order to provide vertical telescopic movement in response to thermal conditions.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Stratienko further teaches that the plurality of level sensors comprises at least a first level sensor (at 19), a second level sensor (at 18) it does not teach a third or fourth sensor, their respective functions, nor that the placement of the first sensor corresponds to the lowest level of product needed for the pump to prime.  For these features the claim is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745